Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Burton Amernick (Reg. # 24852) on 02/24/2021.

Response to Arguments
As discussed below, the Applicant's arguments filed 02/02/2021 have been fully considered.

Claim Rejections
35 USC 112(a)
In light of the amended claims, the rejections are withdrawn.

35 USC 102/103
In light of the amended claims, the rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows:
1.-18. (Cancelled)

19. (New) A turbocharged engine comprising:
                an internal combustion engine;
                a turbocharger configured to provide compressed air to the engine;
                an oil pump mechanically driven by the engine configured to provide oil to the  turbocharger from an oil sump;
                an oil pressure regulator disposed intermediate the oil pump and a turbocharger lubricating oil inlet, the regulator comprising:
                a lubricating oil inlet port adapted to receive turbocharger lubricating oil from the oil sump via the internal combustion engine powered oil pump;                a lubricating oil outlet port in fluid communication with the turbocharger lubricating oil inlet port;                a lubricating oil bypass in fluid communication with the lubricating oil inlet port at one end and in fluid communication with the lubricating oil sump at another; and                a valve disposed intermediate the lubricating oil inlet port and the lubricating oil bypass, the valve biased in a closed configuration to block oil flow between the lubricating oil inlet and the bypass and movable toward an open configuration in response to a predetermined lubricating oil pressure at the lubricating oil inlet port allowing lubricating oil to flow through the lubricating oil bypass to the oil sump.
	
20.	(New) The turbocharged engine as claimed in claim 19, wherein the valve includes a compression spring driven piston covering the lubricating oil bypass in the closed configuration and movable away therefrom.
21.	(New) The turbocharged engine as claimed in claim 20, wherein the piston is variably movable between the closed configuration and open configuration whereby maximum 

22.	 (New) The turbocharged engine as claimed in claim 20 wherein the compression spring is able to be tuned to vary the pressure at which the piston moves from the closed configuration.

23.	(New) The turbocharged engine as claimed in claim 19, wherein the valve includes a solenoid driven piston and a lubricating oil pressure sensor disposed at the lubricating oil inlet port, the solenoid driving the piston in response to signals from the sensor indicative of the predetermined oil inlet port pressure being exceeded.  

24.	 (New) The turbocharged engine as claimed in claim 21, wherein the compression spring is able to be tuned to vary the pressure at which the piston moves from the closed configuration.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 19-24 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 19, in claim 19 the prior art of record does not teach:
“an oil pump mechanically driven by the engine” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746